This suit was brought by appellee against appellant to recover damages on account of the alleged negligent killing by appellant of a horse belonging to appellee. Notwithstanding it appears from the briefs of the parties and from the record that there was a jury trial resulting in a verdict in behalf of appellee, still the transcript contains no judgment entered thereon, for which reason we have no jurisdiction of' *Page 364 
the attempted appeal. See article 2078, R.S. 1911.
It therefore becomes our duty to dismiss the appeal, and it is accordingly so ordered,
Appeal dismissed.